In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-21-00268-CV
        ___________________________

IN THE INTEREST OF H.P. AND H.H., CHILDREN




     On Appeal from the 415th District Court
             Parker County, Texas
          Trial Court No. CV20-0936


     Before Birdwell, Bassel, and Womack, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Mother appeals from the trial court’s judgment terminating her parental rights

to her children. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (b)(2). We

affirm.

      Mother’s appellate counsel filed a motion to withdraw and an Anders brief

stating that there are no arguable grounds for appeal. See Anders v. California, 386 U.S.

738, 744, 87 S. Ct. 1396, 1400 (1967); In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—

Fort Worth 2003, no pet.), disp. on merits, No. 2-01-349-CV, 2003 WL 2006583 (Tex.

App.—Fort Worth May 1, 2003, no pet.) (per curiam) (mem. op.). Counsel’s brief

presents the required professional evaluation of the record demonstrating why there

are no arguable grounds for relief. Furthermore, in compliance with Kelly v. State,

counsel provided Mother with copies of the Anders brief, the motion to withdraw, and

the appellate record, and he informed Mother of her right to file a pro se response.

436 S.W.3d 313, 319 (Tex. Crim. App. 2014). Mother did not file a response. The

Department elected not to file a brief.

      In the Anders context, we must independently examine the record to determine

if any arguable grounds for appeal exist. See In re C.J., 501 S.W.3d 254, 255 (Tex.

App.—Fort Worth 2016, pets. denied). When performing this analysis, we consider

the record, the briefs, and any pro se response. In re L.B., No. 02-19-00407-CV, 2020

WL 1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.).



                                           2
         After careful review, we agree with counsel that this appeal is without merit.

We affirm the trial court’s judgment terminating Mother’s parental rights.         We

overrule the motion to withdraw; counsel remains appointed through proceedings in

the supreme court unless otherwise relieved. See In re P.M., 520 S.W.3d 24, 27 (Tex.

2016).

                                                      Per Curiam

Delivered: December 16, 2021




                                            3